Case 19-31691-KLP          Doc 14      Filed 04/19/19 Entered 04/19/19 12:35:23    Desc Main
                                      Document      Page 1 of 38


KUTAK ROCK LLP
Jeremy S. Williams (VSB No. 77469)
Riverfront Plaza
901 East Byrd Street, Suite 1000
Richmond, Virginia 23219
Telephone: (804) 644-1700
jeremy.williams@kutakrock.com
Counsel for RREF II BB 2014-I Acquisitions, LLC

                IN THE UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF VIRGINIA
                            RICHMOND DIVISION
_______________________________________________
                                                )
  In re:                                        ) Chapter 7
                                                )
   SHRIDHAR V. BHAT                             ) Case No. 19-31691-KLP
                                                )
                  Debtor.                       )
_______________________________________________ )

                           REQUEST FOR EXAMINATION AND
                   PRODUCTION OF DOCUMENTS PURSUANT TO RULE 2004

         RREF II BB 2014-1 Acquisitions, LLC (the “Creditor”), requests the entry of an Order,

substantially in the form of Exhibit A attached hereto, pursuant to Rule 2004 of the Federal

Rules of Bankruptcy, compelling the production of certain documents in the possession of

Shridhar Bhat (the “Debtor”), Linda Lacova-Bhat (“Mrs. Bhat”), Robert Bhat (“R. Bhat”),

Capital One, N.A., JPMorgan Chase & Co., PNC Bank, National Association, SunTrust Banks,

Inc., Branch Banking and Trust Company, Wells Fargo Clearing Services, LLC, Wells Fargo

Bank, N.A., Asbury Automotive North Carolina L.LC., TransAmerica Life Insurance and its

related affiliates, Harris, Hardy & Johnstone, P.C., Senior’s First Choice, Inc., Richmond

Behavioral Health Authority and Correctional Medical Care, Inc. (collectively, the

“Examinees”), as more specifically set forth on Schedule 1 attached hereto and authorizing the

examination of the Debtor, Mrs. Bhat and R. Bhat (the “Motion”) and in support thereof, states

as follows:



4818-0004-4948.3
Case 19-31691-KLP           Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23          Desc Main
                                     Document      Page 2 of 38


                                           BACKGROUND

                                         The $2 Million Note

        1.         Lacova-Bhat, L.C. (“Lacova”), Tanglewood Home for Adults, Inc. (“Tanglewood

Inc.”), Tanglewood Home for Adults, L.C. (“Tanglewood L.C.”), Alleghany Manor LLC a/k/a

Alleghany Manor LC (“Alleghany Manor” and together with Lacova, Tanglewood Inc. and

Tanglewood L.C., the “Borrowers”) are indebted to the Creditor pursuant to a Promissory Note

dated August 27, 2008 in the original principal amount of $2,180,000.00 (as amended, modified

and/or restated, the “$2 Million Note”).

        2.          The $2 Million Note is subject to the terms of that certain Loan Agreement

dated August 27, 2008 (the “Loan Agreement”).

        3.         The $2 Million Note is secured by, among other things: (i) certain real property

located in Alleghany County, Virginia (the “Property”) pursuant to and as further described in

that certain Deed of Trust dated August 27, 2008 (the “$2 Million Deed of Trust”) and recorded

in the Clerk’s Office for Alleghany County (the “Clerk’s Office”) on August 28, 2008 as

Instrument Number 080002186; and (ii) all leases and rents arising in connection with the

Property pursuant to an Assignment of Leases and Rents dated August 27, 2008 and recorded in

the Clerk’s Office on August 28, 2008 as Instrument Number 080002188 (the “Assignment of

Rents”).

        4.         The Debtor personally and unconditionally guaranteed the obligations of Lacova

due under the $2 Million Note pursuant to a Guaranty Agreement dated August 27, 2008 (the

“Bhat Guaranty”).

        5.         The Irrevocable Trust FBO Robert L. Bhat Under Trust Agreement Dated January

20, 1997 (“Robert Bhat Trust”), the Irrevocable Trust FBO Nancy Bhat Under Trust Agreement



                                                   2
4818-0004-4948.3
Case 19-31691-KLP           Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23          Desc Main
                                     Document      Page 3 of 38


Dated October 17, 2013 (“Dated Nancy Bhat Trust”), and the Irrevocable Trust FBO Nancy Bhat

(“Undated Nancy Bhat Trust” and together with the Debtor, the Robert Bhat Trust and the Dated

Nancy Bhat Trust, the “Guarantors”) personally and unconditionally guaranteed the obligations

of Lacova and Tanglewood L.C. due under the $2 Million Note pursuant to various Guaranty

Agreement(s) dated October 15, 2013 (collectively, the “Trust Guaranties” and together with the

Bhat Guaranty, the “Guaranties”).

                                           The $250k Note

        6.         The Borrowers are also indebted to the creditor pursuant to a Promissory Note

dated August 27, 2008 in the original principal amount of $250,000.00 (as amended, modified

and/or restated, the “$250k Note”).

        7.         The $250k Note is also subject to the terms of the Loan Agreement.

        8.         The $250k Note is secured by, among other things, the Property pursuant to and

as further described in that certain Deed of Trust dated August 27, 2008 (as amended, modified

and/or restated, the “$250k Deed of Trust”) and recorded in the Clerk’s Office on August 28,

2008 as Instrument Number 080002187.

        9.         The Debtor personally and unconditionally guaranteed the obligations of Lacova

under the $250k Note pursuant to the Bhat Guaranty.

        10.        The Robert Bhat Trust, the Dated Nancy Bhat Trust and the Undated Nancy Bhat

Trust personally and unconditionally guaranteed the obligations of Lacova and Tanglewood L.C.

due under the $250k Note pursuant to the Trust Guaranties.




                                                   3
4818-0004-4948.3
Case 19-31691-KLP           Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23          Desc Main
                                     Document      Page 4 of 38


                                            The $50k Note

        11.        The Debtor is also indebted to the Creditor pursuant to a Promissory Note dated

March 22, 2010 in the original principal amount of $50,000.00 (as amended, modified and/or

restated, the “$50k Note” and together with the $2 Million Note and $250k Note, the “Notes”).

        12.        The $50k Note is subject to the terms of that certain BB&T ChoiceLine

Agreement dated March 27, 2012 (as amended, modified and/or restated, the “ChoiceLine

Agreement”).

        13.        The $50k Note is secured by, among other things, the Property pursuant to and as

further described in that certain Credit Line Deed of Trust (as amended, modified and/or

restated) and recorded in the Clerk’s Office on December 10, 2012 as Instrument Number

120002379.

                                  Default, Judgment and Collection

        14.        Tanglewood defaulted under the terms of the Notes and on October 30, 2014, the

Creditor filed a Complaint against the Borrowers and the Guarantors (collectively, the

“Obligors”) in the Circuit Court for the City of Richmond [Case No. CL14004783-00] seeking

judgment in connection with the obligations due and owing under the Note (the “Suit”).

Subsequent thereto and after the Obligors were sanctioned for failing to comply with varioud

discovery requests, the Creditor and the Obligors executed a Settlement Agreement dated

January 19, 2016 (the “Settlement Agreement”).

        15.        Under the Settlement Agreement, the Obligors were required to make certain

payments to the Creditor and the Obligors granted the Noteholder a consent order granting

judgment to be submitted in the event they failed to satisfy their obligations under the Settlement

Agreement. The Obligors defaulted on their obligations under the Settlement Agreement and on



                                                   4
4818-0004-4948.3
Case 19-31691-KLP            Doc 14      Filed 04/19/19 Entered 04/19/19 12:35:23                     Desc Main
                                        Document      Page 5 of 38


April 3, 2017, the Circuit Court for the City of Richmond entered the Consent Order Granting

Judgment (the “Judgment”).

        16.        Since obtaining Judgment, the Creditor has been working diligently to try and

collect on the Judgment and to understand the Debtor’s assets and liabilities, including seeking

the appointment of a receiver with respect to the Property.1 During this time, the creditor has

uncovered a substantial amount of information which is highly disconcerting. Such information

necessitates the need for the information sought this Motion.

                       Deposition and Production of Documents from R. Bhat

        17.        One item of interest is the Debtor’s involvement with King Pin Investors, LLC

(“KP Investors”) and King Pin Properties, LLC (“KP Properties” and together with KP Investors,

“King Pin”) which entity owns and operated a bowling alley at 200 N. Otterdale Road,

Midlothian, VA 23113 (collectively, “King Pin”). In order to better under the relationship

between King Pin and the Debtor, the Creditor issued various subpoenas the Debtor, R. Bhat and

other entities. Counsel for the Debtor, who was also representing R. Bhat, the Debtor’s son,

initially opposed these efforts and filed a motion to quash (“Motion to Quash”) in state court.

        18.        The Motion to Quash revolved around whether or not certain entities were owned

by the Debtor or whether he had a financial interest in such entities. Specifically, the Motion to

Quash advised that the moving parties, including R. Bhat, King Pin, the Shridhar V. Bhat Office

of Physicians (the “Doctor’s Office”) and the Central Virginia Health Network, L.C., were

unrelated to the Debtor and the collection efforts being pursued by the Creditor.




1
  It is worth noting that since the appointment of a temporary receiver with respect to the Property, the Debtor
allegedly retained a broker whom he advised to sell the Property as quickly as possible. Such instructions were
given notwithstanding that any sale would be subject to approval of the Creditor absent satisfaction of the Judgment
and that the Debtor’s authority to sell the Property was revoked upon entry of an order appointing a receiver.

                                                         5
4818-0004-4948.3
Case 19-31691-KLP           Doc 14     Filed 04/19/19 Entered 04/19/19 12:35:23           Desc Main
                                      Document      Page 6 of 38


        19.        During a follow up discussion with counsel, the Creditor was again advised that

the movants, including, specifically King Pin, had no relation whatsoever to the Debtor.

        20.        Such statement was misleading at best. Based on prior tax returns filed by the

Debtor, it was apparent that the Debtor had maintained an ownership interest in some or all of

King Pin. Now, based on the Debtor’s Schedules and Statement of Financial Affairs [Docket

No. 13], it appears as though the Debtor acknowledges he has an ownership interest in KP

Properties and that had he previously had an ownership interest in KP Investors and that he

transferred such ownership interest to R. Bhat shortly after the Suit was initiated against him.

        21.        The Debtor maintains that he has no interest in KP Investors at this time, but R.

Bhat, who resides in Florida is alleged to be running and managing an entity which operates in

Richmond. Such assertions seem improbable.

        22.        In addition, bank records also reflect $17,500 being transferred from the Doctor’s

Office, owned by the Debtor, to KP Investors, allegedly owned by R. Bhat. Accordingly, the

evidence seems to reflect that the Debtor is using R. Bhat and King Pin to hide assets from his

creditors.

        23.        Upon information and belief, R. Bhat has also received compensation from the

Doctor’s Office, which is or was previously owned by the Debtor. Specifically, bank records

reflect checks being issued from the Doctor’s Office to R. Bhat. Again, it is unclear what

circumstances, other than fraud, would exist whereby the Debtor would be transferring assets to

R. Bhat.

        24.        It is also believed that R. Bhat is the beneficiary of the Robert Bhat Trust. Such

trust may have been established in the midst of litigation with the Creditor and/or the Debtor

maybe using the Robert Bhat Trust to hide assets from his creditors.



                                                    6
4818-0004-4948.3
Case 19-31691-KLP            Doc 14     Filed 04/19/19 Entered 04/19/19 12:35:23               Desc Main
                                       Document      Page 7 of 38


        25.        At this point, it is clear R. Bhat is integrally involved in this case and is likely the

recipient of fraudulent transfers to the detriment of the Debtor’s creditors.

                      Deposition and Production of Documents from Mrs. Bhat

        26.        The Debtor has shown a proclivity to use family members to hide assets from his

creditors and the Creditor believes that such proclivity likely extends to his wife. Specifically,

upon information and belief, Mrs. Bhat opened a new bank account with Union Bank & Trust

just prior to the filing of these bankruptcy proceedings. The Creditor has also identified transfers

to or from this account to other accounts in which the Debtor has an interest. It is highly likely

that such actions are related to the filing of these proceedings and to the Debtors efforts to hide

assets. In addition, she is likely to have information regarding the various entities in which the

Debtor has asserted or failed to assert an interest.

                        Production of Documents From Financial Institutions

        27.        Capital One, N.A., JPMorgan Chase & Co., PNC Bank, National Association,

SunTrust Banks, Inc., Branch Banking and Trust Company, Wells Fargo Clearing Services,

LLC, Wells Fargo Bank, N.A. (collectively, the “Banks”) are all identified as financial

institutions which have serviced either the Debtor or related entities. In some instances, the

Banks have provided line of credits for which payment information may disclose additional

assets and/or provide a more comprehensive picture of the Debtor’s liabilities. Review of the

records of the Banks, as an independent party, is necessary to properly examine the veracity of

the Debtor’s disclosures.

        28.        In other instances, some of the Banks hold depository accounts of the Debtor or

related entities or manage retirement funds for the Debtor or related entities. Accordingly,

reviewing the records of such Banks will provide direct insight into the Debtor’s assets.



                                                      7
4818-0004-4948.3
Case 19-31691-KLP           Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23           Desc Main
                                     Document      Page 8 of 38


                                         Asbury Automotive

        29.        Asbury Automotive North Carolina L.LC. operates as Richmond BMW. Upon

information and belief the Debtor may own certain assets or be using personal assets in

connection with a vehicle acquired from this Examinee. In order to determine whether the

Debtor has accurately disclosed his assets (including the potential sources of payment), the

production of documents from this entity is necessary.

                       TransAmerica Life Insurance and its related affiliates

        30.        Upon information and belief, the Debtor has various policies with TransAmerica

Life Insurance and its related affiliates despite the fact that no such policies are disclosed on the

Debtor’s Schedules.        Production of these documents directly from the source ensures the

accuracy and complete disclosure of such information. Given that such policies, to the extent

they exist, would be assets of the Debtor’s estate, the production of such documents is

appropriate.

                                  Harris, Hardy & Johnstone, P.C.

        31.        Harris, Hardy & Johnson, P.C. served as accountant for the Debtor and

accordingly is likely best suited to verify the completeness and accuracy of the disclosures set

forth in the Debtor’s Schedules and Statement of Financial Affairs, including the value and

ownership interest of the various entities, including King Pin. Such documents would also allow

the Creditor to independently verify other matters, like the Debtor’s income, all of which relate

directly to the Debtor’s assets and liabilities.

                         Senior’s First Choice, Inc., Richmond Behavioral
                       Health Authority and Correctional Medical Care, Inc.

        32.        Based on other documentation previously received, the Creditor believes that the

Debtor either receives or received income from various other sources and/or had some other


                                                   8
4818-0004-4948.3
Case 19-31691-KLP           Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23        Desc Main
                                     Document      Page 9 of 38


relationship with Senior’s First Choice, Inc., Richmond Behavioral Health Authority and

Correctional Medical Care, Inc. Accordingly, the document request seeks the production of

documents from these entities as they relate to the Debtor and whether additional undisclosed

assets may exist.

        33.        The Creditor is not requesting an examination of any of the entities set forth

herein, other than the Debtor, Mrs. Bhat and R. Bhat, at this time, but reserves all rights with

respect thereto.

         WHEREFORE, the Creditor requests the Court enter an Order compelling that within

15 days of the entry of such an order: (i) the Examinees produce the documents set forth on

Schedule I attached hereto; and (ii) that upon request, the Debtor, R. Bhat and Nancy Bhat

submit to an examination by the Creditor at a time and place to be agreed upon, but which

examination shall occur no later than June 14, 2019.

                                             RREF II BB 2014-I ACQUISITIONS, LLC


                                             By: /s/ Jeremy S. Williams
                                                                     Counsel

KUTAK ROCK LLP
Jeremy S. Williams (VSB No. 77469)
901 East Byrd Street, Suite 1000
Richmond, VA 23219-3500
Telephone: (804) 644-1700
jeremy.williams@kutakrock.com
  Counsel to RREF II BB 2014-I Acquisitions, LLC




                                                  9
4818-0004-4948.3
Case 19-31691-KLP        Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23            Desc Main
                                  Document     Page 10 of 38


                                 CERTIFICATE OF SERVICE

        Pursuant to the Local Rules of this Court, I hereby certify under penalty of perjury that a
true and correct copy of the foregoing was served to all counsel of record via the Court’s ECF,
certified mail and/or first-class mail, on April 19, 2019, as follows:

Debtor (by First-Class Mail):                        Harris, Hardy & Johnstone, P.C.
Shridhar Bhat                                        c/o John W. Anderson, Registered Agent
6331 River Road                                      Spotts Fain PC
Henrico, VA 23229                                    411 East Franklin St., Ste. 600
                                                     Richmond, VA 23219
Counsel (by CM/ECF):
David K. Spiro                                       JPMorgan Chase & Co (by certified mail)
Spiro & Browne                                       c/o Molly Carpenter, Officer
6802 Paragon Place, Ste. 410                         1111 Polaris Parkway
Richmond, VA 23230                                   Columbus, OH 43240

U.S. Trustee (by CM/ECF):                            Linda Lacova-Bhat
John P. Fitzgerald, III                              6331 River Road
Office of the U.S. Trustee                           Henrico, VA 23229
701 E. Broad Street, Ste. 4304
Richmond, VA 23219                                   PNC Bank, N.A. (by certified mail)
                                                     c/o Charles E. Bunch, Director
Asbury Automotive North Carolina L.L.C.              One PPG Place
c/o Corporation Service Company,                     Pittsburgh, PA 15272
Registered Agent
100 Shockoe Slip, 2nd Floor                          Richmond Behavioral Health Authority
Richmond, VA 23219                                   c/o John P. Lindstrom, Ph.D., LCP, CEO
                                                     107 South Fifth Street
Branch Banking and Trust Company (by                 Richmond, VA 23219
certified mail)
c/o Christopher L. Henson, Officer                   Robert Lacova-Bhat
200 West Second Street                               3470 E. Coast Ave., Apt. 1704
Winston-Salem, NC 27101-4019                         Miami, FL 33137

Capital One, N.A. (by certified mail)                Senior’s First Choice, Inc.
c/o Thomas A. Feil, Treasurer                        c/o Michael P. Lafayette
1680 Capital One Drive                               10160 Staples Mill Road
McLean, VA 22102                                     Suite 105
                                                     Glen Allen, VA 23060
Correctional Medical Care, Inc.
c/o CT Corporation System, Registered                SunTrust Banks, Inc. (by certified mail)
Agent                                                c/o Allison Dukes, Officer
4701 Cox Road, Suite 285                             303 Peachtree St. NE
Glen Allen, VA 23060                                 Atlanta, GA 30308



                                                10
4818-0004-4948.3
Case 19-31691-KLP   Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23         Desc Main
                             Document     Page 11 of 38


Transamerica Life Insurance Company           Wells Fargo Bank, N.A. (by certified mail)
c/o CT Corporation System, Registered         c/o M. Keith Jackson, Officer
Agent                                         45 Fremont Street, 27th Floor
4701 Cox Road, Suite 285                      San Francisco, CA 94104
Glen Allen, VA 23060
                                              Wells Fargo Clearing Services, LLC
                                              c/o Corporation Service Company,
                                              Registered Agent
                                              100 Shockoe Slip, 2nd Floor
                                              Richmond, VA 23219




                                By: /s/ Jeremy S. Williams
                                            Counsel




                                         11
4818-0004-4948.3
Case 19-31691-KLP   Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23   Desc Main
                             Document     Page 12 of 38



                                    EXHIBIT A




4818-0004-4948.3
Case 19-31691-KLP          Doc 14     Filed 04/19/19 Entered 04/19/19 12:35:23       Desc Main
                                     Document     Page 13 of 38


KUTAK ROCK LLP
Jeremy S. Williams (VSB No. 77469)
Riverfront Plaza
901 East Byrd Street, Suite 1000
Richmond, Virginia 23219
Telephone: (804) 644-1700
jeremy.williams@kutakrock.com
Counsel for RREF II BB 2014-1 Acquisitions, LLC

                IN THE UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF VIRGINIA
                            RICHMOND DIVISION
_______________________________________________
                                                )
  In re:                                        ) Chapter 7
                                                )
   SHRIDHAR V. BHAT                             ) Case No. 19-31691-KLP
                                                )
                  Debtor.                       )
_______________________________________________ )

                    ORDER GRANTING REQUEST FOR EXAMINATION AND
                   PRODUCTION OF DOCUMENTS PURSUANT TO RULE 2004

         THIS MATTER comes before the Court upon the Request for Examination and

Production of Documents Pursuant to Rule 2004 (the “Motion”) filed by RREF II BB 2014-1

Acquisitions, LLC (the “Creditor”) seeking an order compelling the production of certain

documents in the possession of Shridhar Bhat (the “Debtor”), Linda Lacova-Bhat (“Mrs. Bhat”),

Robert Bhat (“R. Bhat”), Capital One, N.A., JPMorgan Chase & Co., PNC Bank, National

Association, SunTrust Banks, Inc., Branch Banking and Trust Company, Wells Fargo Clearing

Services, LLC, Wells Fargo Bank, N.A., Asbury Automotive North Carolina L.LC.,

TransAmerica Life Insurance and its related affiliates, Harris, Hardy & Johnstone, P.C., Senior’s

First Choice, Inc., Richmond Behavioral Health Authority and Correctional Medical Care, Inc.

(collectively, the “Examinees”) and requesting an examination of the Debtor, R. Bhat and Mrs.

Bhat pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure. It appearing that the

Motion was properly served upon all entities, that no objection was timely filed to the Motion,



4818-0004-4948.3
Case 19-31691-KLP           Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23           Desc Main
                                     Document     Page 14 of 38


and that good cause exists as set forth in the Motion, IT IS ORDERED, ADJUDGED AND

DECREED THAT

         1.        The Motion is hereby granted.

         2.        Within 15 days of the entry of this Order, the Examinees shall produce the

documents set forth on Schedule I attached hereto.

         3.        Upon request from the Creditor, the Debtor, Mrs. Bhat and R. Bhat shall submit to

an examination by the Creditor at a time and place to be agreed upon, but which examination

shall occur no later than June 14, 2019.

         4.        All documentary evidence shall be produced at Kutak Rock LLP, 901 East Byrd

Street, Suite 1000, Richmond, VA 23219.

         5.        The Creditor, in its discretion, is authorized to issue subpoena duces tecums in

furtherance of the relief provided for herein.

         6.        The Clerk shall serve copies of this Order to those parties not receiving service

via CM/ECF.



ENTERED: ____________
                                         UNITED STATES BANKRUPTCY COURT JUDGE

Order submitted by:


/s/ Jeremy S. Williams
KUTAK ROCK LLP
Jeremy S. Williams (VSB No. 77469)
901 East Byrd Street, Suite 1000
Richmond, VA 23219-3500
Telephone: (804) 644-1700
jeremy.williams@kutakrock.com
  Counsel to RREF II BB 2014-I Acquisitions, LLC




                                                   14
4818-0004-4948.3
Case 19-31691-KLP        Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23            Desc Main
                                  Document     Page 15 of 38


                                 CERTIFICATE OF SERVICE

        Pursuant to the Local Rules of this Court, I hereby certify under penalty of perjury that a
true and correct copy of the foregoing was served to all counsel of record via the Court’s ECF,
certified mail and/or first-class mail, on April 19, 2019, as follows:

Debtor (by First-Class Mail):
Shridhar Bhat
6331 River Road
Henrico, VA 23229

Counsel (by CM/ECF):
David K. Spiro
Spiro & Browne
6802 Paragon Place, Ste. 410
Richmond, VA 23230

U.S. Trustee (by CM/ECF):
John P. Fitzgerald, III
Office of the U.S. Trustee
701 E. Broad Street, Ste. 4304
Richmond, VA 23219




                                      By: /s/ Jeremy S. Williams
                                               Counsel




                                                15
4818-0004-4948.3
Case 19-31691-KLP   Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23   Desc Main
                             Document     Page 16 of 38


                                   SCHEDULE I




4818-0004-4948.3
Case 19-31691-KLP            Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23              Desc Main
                                      Document     Page 17 of 38


                                           SHRIDHAR BHAT

       1.     Your federal and state tax returns for gift and income taxes prepared for 2015,
2016, 2017, and 2018, including any amendments, schedules and/or revisions made thereto.

      2.      All of your financial statements you have prepared or had prepared, regardless of
whether they have been presented to any person, for the last four (4) years.

       3.       All documents evidencing your ownership of any interest in any corporation,
partnership, limited liability company or trust for the last four (4) years.

       4.      All evidence of your ownership of any stocks, shares, bonds, certificates of
deposit, annuities and any other securities for the last four (4) years.

       5.      All paychecks, pay stubs and other documents evidencing your current income
and the sources thereof for the last four (4) years.

         6.     All documents that discuss, refer or relate to the value of any of your assets within
the last four (4) years.

         7.        All documents that contain a listing of your assets within the last four (4) years.

       8.       Your insurance documents showing any listing, whether itemized or not, of
insured assets.

        9.    All documents that discuss, refer or relate to any jewelry, furs, art objects, coin or
stamp collections, household goods or household furnishings which you own or maintain an
interest in.

        10.    All documents that discuss, refer or relate to any annuities or life insurance
policies you own or of which you are the beneficiary.

        11.     Any documents that discuss, refer or relate to any retirement plans you own or
maintain an interest in, including without limitation, any IRA, ERISA, Keogh, or other pension
or profit sharing plans.

         12.       All documents that reference any liabilities you owe to any person.

         13.       All documents that contain a listing of your liabilities.

        14.    All documents that discuss, refer or relate to any taxes of any kind owed by you to
the Internal Revenue Service, the Commonwealth of Virginia, or any other taxing authorities.

      15.    All documents that discuss, refer or relate to any alimony, maintenance or support
payments you owe to any person.

       16.     All documents consisting of credit card statements received by you within the last
two (2) years.

                                                     17
4818-0004-4948.3
Case 19-31691-KLP             Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23              Desc Main
                                       Document     Page 18 of 38


         17.       Your automobile, boat and aircraft title certificates.

         18.       Partnership agreements in which you are a partner.

         19.       Operating Agreements of limited liability companies in which you are a member.

         20.       Leases or assignments of leases in which you are a tenant or landlord.

       21.    Employment contracts, commission agreements, royalty agreements, and patents
under which any sum of money is or may be payable to you for the last four (4) years.

       22. Your general ledger, check register, bank deposit books or records, bank account
statements and other related accounting information for every bank account in your name or in
which you have an interest for the last four (4) years.

       23. Check stubs, canceled checks, check books, and other records of withdrawals,
having reference to any of your bank deposits and bank accounts for the last four (4) years.

        24. Savings account books and records having reference to any of your savings
accounts, savings and loan association accounts, postal savings accounts, credit unions, and other
interest bearing deposits of money for the last four (4) years.

       25. All documents that discuss, refer or relate to any of your brokerage accounts,
including, without limitation, any brokerage account statements for the last four (4) years.

         26.       Your certificates of deposit and records of them for the last four (4) years.

         27.       Deeds to real property in which you have an interest for the last four (4) years.

        28. Trust indentures, trust agreements, wills and other instruments evidencing or
referring to any trust in which you have an interest for the last four (4) years.

        29. Notes, drafts, bills of exchange, mortgages, checks and bonds in which you have
an interest for the last four (4) years.

        30. Patents, trademarks, copyrights, franchises and contracts in which you have an
interest for the last four (4) years.

        31. Powers of attorney, stock powers and other instruments whereby you, either alone
or jointly with others, authorized any person, firm or corporation to handle any business or
financial affairs for you for the last four (4) years.

       32. Receipts and other evidences of payment of any note, mortgage, negotiable
instrument, or other obligation in the amount of $250.00 or more for the last four (4) years.

       33. Schedules of payments, showing payments made, on any note, mortgage,
negotiable instrument, or other evidence of debt, for the last four (4) years.

         34.       Your safety deposit contracts for the last four (4) years.

                                                      18
4818-0004-4948.3
Case 19-31691-KLP     Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23      Desc Main
                               Document     Page 19 of 38


        35. Any documents concerning accounts receivable which are payable to you for the
last four (4) years.

        36. Papers, documents, and instruments evidencing your ownership, equity, or
participation in any type of business enterprise for the last four (4) years.

        37. All documents relating to any divorce proceeding(s) to which you are, or have
been, a party for the last four (4) years.




                                           19
4818-0004-4948.3
Case 19-31691-KLP        Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23             Desc Main
                                  Document     Page 20 of 38


                                   LINDA LACOVA-BHAT

       Any and all documents related to your account with Union Bank & Trust from the date of
opening until present, including, but not limited, copies of statements, items, memoranda,
evidence of wire transfers, debits, credits, transfers and cashier’s checks, and as to any checks of
any kind, copies of the front and back, and signature cards.




                                                20
4818-0004-4948.3
Case 19-31691-KLP            Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23              Desc Main
                                      Document     Page 21 of 38


                                      ROBERT LACOVA-BHAT

       1.     Your federal and state tax returns for gift and income taxes prepared for 2015,
2016, 2017, and 2018, including any amendments, schedules and/or revisions made thereto.

      2.      All of your financial statements you have prepared or had prepared, regardless of
whether they have been presented to any person, for the last four (4) years.

       3.       All documents evidencing your ownership of any interest in any corporation,
partnership, limited liability company or trust for the last four (4) years.

       4.      All evidence of your ownership of any stocks, shares, bonds, certificates of
deposit, annuities and any other securities for the last four (4) years.

       5.      All paychecks, pay stubs and other documents evidencing your current income
and the sources thereof for the last four (4) years.

         6.     All documents that discuss, refer or relate to the value of any of your assets within
the last four (4) years.

         7.        All documents that contain a listing of your assets within the last four (4) years.

       8.       Your insurance documents showing any listing, whether itemized or not, of
insured assets.

        9.    All documents that discuss, refer or relate to any jewelry, furs, art objects, coin or
stamp collections, household goods or household furnishings which you own or maintain an
interest in.

        10.    All documents that discuss, refer or relate to any annuities or life insurance
policies you own or of which you are the beneficiary.

        11.     Any documents that discuss, refer or relate to any retirement plans you own or
maintain an interest in, including without limitation, any IRA, ERISA, Keogh, or other pension
or profit sharing plans.

         12.       All documents that reference any liabilities you owe to any person.

         13.       All documents that contain a listing of your liabilities.

        14.    All documents that discuss, refer or relate to any taxes of any kind owed by you to
the Internal Revenue Service, the Commonwealth of Virginia, or any other taxing authorities.

      15.    All documents that discuss, refer or relate to any alimony, maintenance or support
payments you owe to any person.

       16.     All documents consisting of credit card statements received by you within the last
two (2) years.


4818-0004-4948.3
Case 19-31691-KLP             Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23              Desc Main
                                       Document     Page 22 of 38


         17.       Your automobile, boat and aircraft title certificates.

         18.       Partnership agreements in which you are a partner.

         19.       Operating Agreements of limited liability companies in which you are a member.

         20.       Leases or assignments of leases in which you are a tenant or landlord.

       21.    Employment contracts, commission agreements, royalty agreements, and patents
under which any sum of money is or may be payable to you for the last four (4) years.

       22. Your general ledger, check register, bank deposit books or records, bank account
statements and other related accounting information for every bank account in your name or in
which you have an interest for the last four (4) years.

       23. Check stubs, canceled checks, check books, and other records of withdrawals,
having reference to any of your bank deposits and bank accounts for the last four (4) years.

        24. Savings account books and records having reference to any of your savings
accounts, savings and loan association accounts, postal savings accounts, credit unions, and other
interest bearing deposits of money for the last four (4) years.

       25. All documents that discuss, refer or relate to any of your brokerage accounts,
including, without limitation, any brokerage account statements for the last four (4) years.

         26.       Your certificates of deposit and records of them for the last four (4) years.

         27.       Deeds to real property in which you have an interest for the last four (4) years.

        28. Trust indentures, trust agreements, wills and other instruments evidencing or
referring to any trust in which you have an interest for the last four (4) years.

        29. Notes, drafts, bills of exchange, mortgages, checks and bonds in which you have
an interest for the last four (4) years.

        30. Patents, trademarks, copyrights, franchises and contracts in which you have an
interest for the last four (4) years.

        31. Powers of attorney, stock powers and other instruments whereby you, either alone
or jointly with others, authorized any person, firm or corporation to handle any business or
financial affairs for you for the last four (4) years.

       32. Receipts and other evidences of payment of any note, mortgage, negotiable
instrument, or other obligation in the amount of $250.00 or more for the last four (4) years.

       33. Schedules of payments, showing payments made, on any note, mortgage,
negotiable instrument, or other evidence of debt, for the last four (4) years.

         34.       Your safety deposit contracts for the last four (4) years.

                                                      22
4818-0004-4948.3
Case 19-31691-KLP     Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23      Desc Main
                               Document     Page 23 of 38


        35. Any documents concerning accounts receivable which are payable to you for the
last four (4) years.

        36. Papers, documents, and instruments evidencing your ownership, equity, or
participation in any type of business enterprise for the last four (4) years.

        37. All documents relating to any divorce proceeding(s) to which you are, or have
been, a party for the last four (4) years.




                                           23
4818-0004-4948.3
Case 19-31691-KLP           Doc 14     Filed 04/19/19 Entered 04/19/19 12:35:23                    Desc Main
                                      Document     Page 24 of 38


                                          CAPITAL ONE, N.A.

       1.     Loans by you under which any indebtedness has been owed on or after January 1,
2009, where any of the obligors included:

                   a.    Judgment Debtor.2

              b.     Any and all entities for which Judgment Debtor was a principal, manager,
or member including, but not limited to, those referenced in Exhibit A.

               c.      Any individual or entity or trust for which Judgment Debtor had signature
authority including, but not limited to, those referenced in Exhibit A.

               d.      Any individual or entity or trust over which Judgment Debtor exercised
control including, but not limited to, those referenced in Exhibit A.

                e.      Any and all trusts for which Judgment Debtor was a trustee, trustor,
settlor, beneficiary including, but not limited to, those referenced in Exhibit A.

       The requested documents include, but are not limited to, loan applications, tax returns,
financial statements and other papers reflecting the financial affairs of and assets owned by
Judgment Debtor.

        2.     Deposit or brokerage accounts (including, but not limited to, copies of statements,
items, memoranda, evidence of wire transfers, debits, credits, transfers and cashier’s checks, and
as to any checks of any kind, copies of the front and back, and signature cards) maintained at you
from and after January 1, 2009, by:

                   a.    Judgment Debtor.

             b.     Any and all entities or trusts for which Judgment Debtor was a principal,
manager, or member including, but not limited to, those referenced in Exhibit A.

               c.      Any individual or entity or trust for which Judgment Debtor had signature
authority including, but not limited to, those referenced in Exhibit A.

               d.      Any individual or entity or trust over which Judgment Debtor exercised
control including, but not limited to, those referenced in Exhibit A.

       3.      Communications (including, but not limited to, email correspondence, letters,
facsimiles) maintained at you from and after January 1, 2009, by:

                   a.    Judgment Debtor.

2
 Judgment Debtor refers to: (i) Lacova-Bhat, L.C., (ii) Tanglewood Home for Adults, Inc., (iii) Alleghany Manor,
LLC, (iv) Shridhar Bhat, individually, (v) Shridhar Bhat, Trustee of Irrevocable Trust FBO Robert L. Bhat Under
Trust Agreement Dated January 20, 1997, (vi) Shridhar Bhat, Trustee of Irrevocable Trust FBO Nancy Bhat Under
Trust Agreement Dated October 17, 2013, (vii) Shridhar Bhat, Trustee of Irrevocable Trust FBO Nancy Bhat.


4818-0004-4948.3
Case 19-31691-KLP       Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23           Desc Main
                                 Document     Page 25 of 38


             b.     Any and all entities or trusts for which Judgment Debtor was a principal,
manager, or member including, but not limited to, those referenced in Exhibit A.

               c.      Any individual or entity or trust for which Judgment Debtor had signature
authority including, but not limited to, those referenced in Exhibit A.

               d.      Any individual or entity or trust over which Judgment Debtor exercised
control including, but not limited to, those referenced in Exhibit A.

        Please produce in the first instance copies of statements for any accounts responsive to
specification 2. Judgment creditor will review the statements and request specific items and
other documents thereafter.




                                               25
4818-0004-4948.3
Case 19-31691-KLP       Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23           Desc Main
                                 Document     Page 26 of 38


                                 JPMORGAN CHASE & CO.

        Any and all copies of statements, items, memoranda, evidence of wire transfers,
payments, credits, transfers and cashier’s checks, and as to any check of any kind, copies of the
front and back, and signatures from January 1, 2014 to the present for Account Nos. ending 2256
and 5112.




4818-0004-4948.3
Case 19-31691-KLP       Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23          Desc Main
                                 Document     Page 27 of 38


                         PNC BANK, NATIONAL ASSOCIATION

       All credit statements, memos, debit notices, checks, deposit slips and related materials
regarding Account No. ending 1569, including copies, front and back, of any check of any kind.




                                              27
4818-0004-4948.3
Case 19-31691-KLP        Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23             Desc Main
                                  Document     Page 28 of 38


                                   SUNTRUST BANKS, INC.

(1) All credit statements, memos, debit notices, checks, deposit slips and related materials
regarding any and all deposits made to Account No. ending 8043;

(2) Images of checks, both front and back, of any deposit or debit equal to or greater than $1,000
regarding Account No. ending 8043




                                                28
4818-0004-4948.3
Case 19-31691-KLP       Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23           Desc Main
                                 Document     Page 29 of 38


                      BRANCH BANKING AND TRUST COMPANY

        Any and all copies of statements, items, memoranda, evidence of wire transfers,
payments, credits, transfers and cashier’s checks, and as to any check of any kind, copies of the
front and back, and signatures from January 1, 2014 to the present for Account No. ending 0862.




4818-0004-4948.3
Case 19-31691-KLP       Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23          Desc Main
                                 Document     Page 30 of 38


                      WELLS FARGO CLEARING SERVICES, LLC

       All credit statements, memos, debit notices, checks, deposit slips and related materials
regarding all deposits into Account No. ending 2435.




4818-0004-4948.3
Case 19-31691-KLP       Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23          Desc Main
                                 Document     Page 31 of 38


                               WELLS FARGO BANK, N.A.

       All credit statements, memos, debit notices, checks, deposit slips and related materials
regarding all transactions greater than $4,000 for Account No. ending 6253.




                                              31
4818-0004-4948.3
Case 19-31691-KLP           Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23     Desc Main
                                     Document     Page 32 of 38


                      ASBURY AUTOMOTIVE NORTH CAROLINA L.LC.

        All documents and/or statements relating to any financial instruments or accounts
 in the name of and/or for the benefit of Lacova-Bhat, L.C., Tanglewood Home for Adults,
 Inc., Alleghany Manor, LLC, King Pin Investors, LLC, King Pin Properties, LLC,
 Shridhar V. Bhat Office of Physicians, Central Virginia Health Network, LC, Center for
 Internal Medicine, Hypertension & Kidney Disease, Inc., Shridhar Bhat, Linda Lacova-
 Bhat, Robert Lacova-Bhat, either individually or jointly or otherwise, from January 1,
 2014 to the present, including but not limited to the following documents:

         (1)       All statements;

      (2)    All financing documents, including but not limited to all loan request documents,
commitment letters, credit reports, financial statements, and tax returns of all borrowers;

        (3)      Copies of the front and back of all checks, including all records showing the
financial institution where any such check was deposited;

       (4)    Copies of all loan documents, including but not limited to all loan agreements,
promissory notes, guaranties, notice of final agreement, disbursement authorizations,
disbursement requests, and all other documents comprising any loan file;

      (5)     All communications between you and Shridhar Bhat, Linda Lacova-Bhat, Robert
Lacova-Bhat, either individually or jointly;

       (6)    All contracts and/or agreements signed by Shridhar Bhat, Linda Lacova-Bhat,
Robert Lacova-Bhat, either individually or jointly, including but not limited to new account
forms and account opening documents;

       (7)   All documents relating to the net worth of Shridhar Bhat, Linda Lacova-Bhat,
Robert Lacova-Bhat, either individually or jointly.




                                                32
4818-0004-4948.3
Case 19-31691-KLP      Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23          Desc Main
                                Document     Page 33 of 38


                          TRANSAMERICA LIFE INSURANCE

       Any and all documents regarding, related to or referencing the assignment of policy no.
ending 4003 to First Community Bank.




4818-0004-4948.3
Case 19-31691-KLP            Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23              Desc Main
                                      Document     Page 34 of 38


                              HARRIS, HARDY & JOHNSTONE, P.C.


        All documents and/or statements relating to any financial instruments or accounts
 in the name of and/or for the benefit of Lacova-Bhat, L.C., Tanglewood Home for Adults,
 Inc., Alleghany Manor, LLC, King Pin Investors, LLC, King Pin Properties, LLC,
 Shridhar V. Bhat Office of Physicians, Central Virginia Health Network, LC, Center for
 Internal Medicine, Hypertension & Kidney Disease, Inc., Shridhar Bhat, Linda Lacova-
 Bhat, Robert Lacova-Bhat, either individually or jointly or otherwise, from January 1,
 2014 to the present, including but not limited to the following documents:
         1.     The Debtors federal and state tax returns for gift and income taxes prepared for
the last four (4) years, including any amendments, schedules and/or revisions made thereto.

       2.      All of the Debtors financial statements, regardless of whether they have been
presented to any person, in the last four (4) years.

       3.       All documents evidencing Debtors ownership of any interest in any corporation,
partnership, limited liability company or trust.

       4.      All evidence of Debtors ownership of any stocks, shares, bonds, certificates of
deposit, annuities and any other securities.

       5.      All paychecks, pay stubs and other documents evidencing Debtors current income
and the sources thereof.

          6.       All documents that discuss, refer or relate to the value of any of the Debtors
assets.

          7.       All documents that contain a listing of the Debtors assets.

       8.       Debtors insurance documents showing any listing, whether itemized or not, of
insured assets.

        9.     All documents that discuss, refer or relate to any jewelry, furs, art objects, coin or
stamp collections, household goods or household furnishings which Debtors own or maintain an
interest in.

        10.    All documents that discuss, refer or relate to any annuities or life insurance
policies Debtors own or of which Debtors are the beneficiary.

       11.     Any documents that discuss, refer or relate to any retirement plans Debtors own
or maintain an interest in, including without limitation, any IRA, ERISA, Keogh, or other
pension or profit sharing plans.

          12.      All documents that reference any liabilities Debtors owe to any person.

          13.      All documents that contain a listing of Debtors liabilities.


                                                     34
4818-0004-4948.3
Case 19-31691-KLP            Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23           Desc Main
                                      Document     Page 35 of 38


        14.   All documents that discuss, refer or relate to any taxes of any kind owed by the
Debtors to the Internal Revenue Service, the Commonwealth of Virginia, or any other taxing
authorities.

      15.    All documents that discuss, refer or relate to any alimony, maintenance or support
payments Debtors owe to any person.

        16.     All documents consisting of credit card statements received by Debtors within the
last two (2) years.

         17.       Debtors automobile, boat and aircraft title certificates.

         18.       Partnership agreements in which Debtors are a partner.

     19.           Operating Agreements of limited liability companies in which Debtors are a
member.

         20.       Leases or assignments of leases in which Debtors are a tenant or landlord.

       21.    Employment contracts, commission agreements, royalty agreements, and patents
under which any sum of money is or may be payable to Debtors.

       22. Debtors general ledger, check register, bank deposit books or records, bank
account statements and other related accounting information for every bank account in Debtors
name or in which Debtors have an interest.

       23. Check stubs, canceled checks, check books, and other records of withdrawals,
having reference to any of Debtors bank deposits and bank accounts.

        24. Savings account books and records having reference to any of Debtors savings
accounts, savings and loan association accounts, postal savings accounts, credit unions, and other
interest bearing deposits of money.

       25. All documents that discuss, refer or relate to any of Debtors brokerage accounts,
including, without limitation, any brokerage account statements.

         26.       Debtors certificates of deposit and records of them.

         27.       Deeds to real property in which Debtors have an interest.

        28. Trust indentures, trust agreements, wills and other instruments evidencing or
referring to any trust in which Debtors have an interest.

       29. Notes, drafts, bills of exchange, mortgages, checks and bonds in which Debtors
have an interest.

        30.        Patents, trademarks, copyrights, franchises and contracts in which Debtors have an
interest.


                                                     35
4818-0004-4948.3
Case 19-31691-KLP            Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23        Desc Main
                                      Document     Page 36 of 38


        31. Powers of attorney, stock powers and other instruments whereby Debtors, either
alone or jointly with others, authorized any person, firm or corporation to handle any business or
financial affairs for them.

       32. Receipts and other evidences of payment of any note, mortgage, negotiable
instrument, or other obligation in the amount of $250.00 or more.

       33. Schedules of payments, showing payments made, on any note, mortgage,
negotiable instrument, or other evidence of debt, in the last four (4) years.

         34.       Debtors’ safety deposit contracts.

         35.       Any documents concerning accounts receivable which are payable to the Debtors.

        36. Papers, documents, and instruments evidencing Debtors ownership, equity, or
participation in any type of business enterprise.

        37. All documents relating to any divorce proceeding(s) to which Debtors are, or have
been, a party.




                                                        36
4818-0004-4948.3
Case 19-31691-KLP       Doc 14    Filed 04/19/19 Entered 04/19/19 12:35:23           Desc Main
                                 Document     Page 37 of 38



                          SENIOR’S FIRST CHOICE, INC.,
                   RICHMOND BEHAVIORAL HEALTH AUTHORITY
                       CORRECTIONAL MEDICAL CARE, INC.

       Any and all documents related to Dr. Shridhar V. Bhat, the Center for Internal Medicine,
Hypertension, Kidney Disease & Critical Care, Inc., the Shridhar V. Bhat Office of Physicians or
the Central Virginia Health Network, L.C., including, but not limited to, loan documents, checks,
pay stubs and employment contracts




4818-0004-4948.3
Case 19-31691-KLP        Doc 14      Filed 04/19/19 Entered 04/19/19 12:35:23         Desc Main
                                    Document     Page 38 of 38


                                          Schedule 1(A)

        Lacova-Bhat, L.C.

        Tanglewood Home for Adults, Inc.

        Alleghany Manor, LLC

        King Pin Investors, LLC

        King Pin Properties, LLC

        Shridhar V. Bhat Office of Physicians

        Central Virginia Health Network, L.C.

        Center for Internal Medicine, Hypertension, Kidney Disease & Critical Care, Inc.

        Shridhar Bhat

        Robert Lacova-Bhat

        Linda Lacova-Bhat




4818-0004-4948.3
